Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145950                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145950
                                                                    COA: 310540
                                                                    Cass CC: 09-010257-FH
  MATTHEW LEE MORNINGSTAR,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 16, 2012
  order of the Court of Appeals is considered. We DIRECT the Cass County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 26, 2012                   _________________________________________
           s1217                                                               Clerk